Exhibit 10.13

Employment Agreement

AMENDED AND RESTATED

Agreement effective July 14, 2000, between MapInfo Corporation, One Global View,
Troy, New York 12180 ("MapInfo" or "Company"), and John C. Cavalier, an
individual residing at 42 East Ridge Road, Loudonville, New York 12211
("Cavalier").

RECITALS

1)     The parties previously entered into a three year Employment Agreement
effective November 1, 1998, (hereafter "Previous Employment Agreement") wherein
Cavalier was to continue as President/Chief Executive Officer of the Company;
and

2)     As a matter of succession planning, Cavalier has relinquished the office
of President, and has agreed to relinquish the position of Chief Executive
Officer in accordance with the terms of this Agreement; and

3)     It is contemplated that Cavalier shall, upon ceasing to occupy the CEO
position, become Co-chairman of the Board to serve at the pleasure of the Board;
and

4)     The parties wish to set forth the terms and conditions of the continued
employment of Cavalier, it is hereby agreed as follows:

1.0     EMPLOYMENT

1.1     MapInfo agrees to continue to employ Cavalier to November 1, 2001 (the
"FIRST Contract Expiration Date"), as follows:

1.1.1     Cavalier shall continue to occupy his present position as CEO until
December 31, 2000.; and

1.1.2     Effective January 1, 2001, Cavaliershall become Co-Chairman of the
MapInfo Board of Directors, and hold that position for so long as he is so
designated by the Board ; and

1.1.3     Regardless of his position, there shall be no change in Cavalier's
present base salary through October 31, 2001, nor the terms and conditions under
which Company options were previously granted to Cavalier, and he cannot be
terminated except for Cause.

1.2     Cavalier agrees to (a) continue to aid in managing the operations of
MapInfo reporting to the Board of Directors of MapInfo for so long as he is CEO;
(b) to continue to serve as a member of the MapInfo Board of Directors for so
long as he is designated for reelection by the Board and elected by the
shareholders, (c) to perform such other services as shall from time to time be
reasonably assigned to him by the Board of Directors, and (d) to diligently and
competently devote his entire business time, skill and attention to such
services.

2.0     COMPENSATION AND BENEFITS

     2.1     The Company shall continue to pay to Cavalier through October 31,
2001, his present base salary of $275,000 per annum, in accordance with the
standard payroll practices of the Company.

 

     2.2     The Company shall continue to pay to Cavalier incentive
compensation through Q1 of December 31, 2000, only, based on the Previous
Employment Agreement formula which provides that an additional one-half of
annual base salary may be earned, payable quarterly, for achieving targeted
Company and personal objectives.

     2.3     The Company shall reimburse Cavalier for all reasonable
out-of-pocket expenses incurred in connection with the performance of his duties
hereunder, payable in accordance with the standard expense account procedures of
MapInfo.

     2.4     Cavalier shall be entitled to participate on the same basis,
subject to the same qualifications, as other employees of the Company in any
disability, pension, life insurance, health insurance, hospitalization and other
fringe benefit plans in effect with respect to other employees of the Company,
in accordance with the written terms of said plans which shall be controlling.

     2.5     The Company shall purchase such additional medical, disability,
life insurance and/or other fringe benefit programs of Cavalier's choosing up to
a maximum amount of $ 35,000 per annum. Additionally the Company requires, and
shall pay all expenses of, an annual physical for Cavalier at the Mayo Clinic,
to the extent such expenses are not covered by the Company's existing health
insurance plan. The income tax implications of all of this compensation shall be
the responsibility of Cavalier.

3.0     EARLY TERMINATION

Definitions for purposes of this Agreement:

     "Cause

" shall be defined and limited to (i) the willful and continued failure by
Cavalier to substantially perform his duties hereunder (other than any such
failure resulting from Cavalier's incapacity due to physical or mental illness),
or (ii) conviction for any crime other than simple offenses or traffic offenses
or misdemeanors that could not relate to performance or harm the Company in any
way; or (iii) breach of Cavalier's fiduciary responsibilities to the Company; or
(iv) conduct reflecting moral turpitude; or (v) commission of fraud or gross
misconduct in Cavalier's dealings with or on behalf of the Company; or (vi)
breach of any duty of confidentiality owned the Company.



     "Change in Control of the Company"

shall mean an acquisition (directly or indirectly) resulting in more than 50% of
the Company's voting stock or assets being acquired by one or more entities that
thereby gain management control of the Company. This section shall govern in
case of any conflict between the wording of this Agreement and the wording of
the plan under which any options were granted to Cavalier.



     "Good Reason"

shall mean a failure by the Company to comply with any material provision of
this Agreement which has not been cured within ten (10) days after Cavalier has
given written notice of such noncompliance to the Company.



     "Notice of Termination"

shall mean a written notice to the other party that Cavalier is either
terminating or to be terminated for one of the reasons set forth in this
Agreement.



     3.1     Cavalier's employment hereunder may be terminated prior to the
Agreement Expiration Date only under any one of the following circumstances:

3.1.1     the death of Cavalier;

3.1.2     a mental, physical or other disability or condition of Cavalier which
renders him incapable of performing his obligations under this Agreement for a
period of three (3) consecutive months;

3.1.3     by Cavalier for either (i) Good Reason or (ii) a Change in Control of
the Company;

3.1.4     by the Company for Cause.

     3.2     Any termination of Cavalier's employment by the Company or by
Cavalier shall be communicated by written Notice of Termination to the other
party hereto.

     3.3     "Date of Termination" shall mean:

3.3.1     if Cavalier's employment is terminated by his death, the date of his
death;

3.3.2     if Cavalier's employment is terminated by reason of the event
specified in subsection 3.1.2 above, thirty (30) days after Notice of
Termination is given (provided that Cavalier shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period);

3.3.3      if Cavalier's employment is terminated for Cause pursuant to
subsection 3.1.4. above, the date the Notice of Termination is given or later if
so specified in such Notice of Termination; and

3.3.4      if Cavalier's employment is terminated for any other reason, the date
on which a Notice of Termination is given.

     3.4     If within thirty (30) days after any Notice of Termination is given
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date fixed, either by arbitration award, or by a final judgment, order or decree
of a court of competent jurisdiction.

4.0     COMPENSATION UPON EARLY TERMINATION OR DISABILITY.

     4.1     During any period that Cavalier fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
("disability period"), he shall continue to receive his full salary at the rate
then in effect for such period until his employment is terminated pursuant to
section 31.2 above, provided that payments so made to Cavalier during the
disability period shall be reduced by the sum of the amounts, if any, payable to
Cavalier at or prior to the time of any such payment under disability benefit
plans of the Company, and which were not previously applied to reduce any such
payment.

     4.2.     If Cavalier's employment is terminated by his death, the Company
shall have no further payment obligations to Cavalier other than those arising
from his employment prior to his death.

     4.3     If Cavalier's employment shall be terminated for Cause, the Company
shall pay Cavalier his full salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given, and any incentive
compensation earned under Section 2.2 through the Date of Termination, and the
Company shall have no further obligations to Cavalier under this Agreement.

     4.4     If Cavalier shall terminate his employment by resigning for other
than Good Reason, the Company shall pay Cavalier his full salary through the
Date of Termination at that rate in effect when the Notice of Termination is
given, and any incentive compensation earned under Section 2 as of the Date of
Termination.

     4.5     If Cavalier's employment shall be terminated by MapInfo for reasons
other than pursuant to Sections 3.1.1, 3.1.2 or 3.1.4 hereof or if Cavalier
shall terminate his employment pursuant to Section 3.1.2, then

4.5.1     the Company shall pay to Cavalier, in a lump sum at the option of
Cavalier and then within fourteen (14) days following the Date of Termination,
his full salary due to the end of the contract period, October 31, 2001, and any
unpaid incentive compensation earned under Section 2.2 as of the Date of
Termination; and

4.5.2     the Company shall continue Cavalier's health and dental insurance
coverage for the one year period following the Date of Termination on the same
terms as provided to other MapInfo employees.

     4.6     As provided in Section 6.7 of the Previous Employment Agreement,
upon any Change in Control of the Company, all unexpired and unvested options of
Cavalier to purchase common stock of the Company shall become exercisable
immediately as of the date of such Change in Control, for such period of time
and upon such terms as are provided in the Plan under which the options were
granted.

5.0      EMPLOYMENT & COMPENSATION FROM SUBSEQUENT TO OCTOBER 31, 2001

     5.1     Subsequent to October 31, 2001, Cavalier shall continue as
Co-chairman of the Board subject to the pleasure of the Board, and as an
employee of the Company, subject to the pleasure of the Company.

     5.2     Regardless of his position subsequent to October 31, 2001, for so
long as Cavalier is Co-Chairman or otherwise continued as an employee of the
Company, he shall be paid based on an annual salary of $137,500 (one-half his
present base salary).

     5.3     As long as he is employed by the Company, Cavalier shall be
entitled to participate on the same basis, subject to the same qualifications,
as other employees of the Company in any disability, pension, life insurance,
health insurance, hospitalization and other fringe benefit plans in effect with
respect to other employees of the Company, in accordance with the written terms
of said plans which shall be controlling.

 

6.0     INTELLECTUAL PROPERTY, CONFIDENTIAL INFORMATION AND NON-COMPETITION

Cavalier reaffirms his previously executed attached Employee Intellectual
Property, Confidential Information and Non-Competition Agreement.

7.0     IRREPARABLE INJURY

     7.1      Both parties hereto recognize that the services to be rendered by
Cavalier during the term of his employment are special, unique and of
extraordinary character, and Cavalier acknowledges that any violation by him of
Section 3 of this Agreement may cause the Company irreparable injury.

     7.2     In the event of a breach or threatened breach by Cavalier of the
provisions of said Section 6, MapInfo shall be entitled to an injunction
restraining Cavalier from violating the terms thereof, and from providing any
confidential information to any person, firm, corporation, association or other
entity, whether or not Cavalier is then employed by, or an officer, director, or
owner thereof.

     7.3     Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from Cavalier.

8.0     NOTICES

All communications and notices hereunder shall be in writing and either
personally delivered or mailed to the party at the address set forth above.
Notices to MapInfo shall be addressed to the attention of the Chairman with a
copy to the Executive Vice President/CFO.

9.0     ENTIRE AGREEMENT, NO WAIVER

     9.1     This Agreement and the agreements referred to herein constitute the
entire understanding between that parties and supersede all prior agreements or
understandings between the parties except as to matters that that may be
ongoing, such as but not limited to the forgiveness of debt agreed to in the
initial Employment Agreement between the parties.

     9.2 No waiver or modification of the terms hereof shall be valid unless in
writing signed by both parties hereto and only to the extent therein set forth.

10.0     SUCCESSORS.

     10.1     The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to Cavalier, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

     10.2     Failure of the Company (or any successor to its business and/or
assets) to obtain such agreement prior to the effectiveness of any such
succession shall, at Cavalier's option to treat it as such, be a breach of this
Agreement, except that for the purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.

11.0     ENTIRE AGREEMENT, NO WAIVER

This Agreement constitutes the entire understanding between that parties and
supersedes all prior agreements or understandings between the parties. No waiver
or modification of the terms hereof shall be valid unless in writing signed by
both parties hereto and only to the extent therein set forth.

12.0     ARBITRATION

     12.1     Except as otherwise provided in Section 4.0 above, any dispute or
claim relating to or arising out of the employment of the Company, whether based
on contract or tort or otherwise, but not including statutory claims, shall be
subject to final and binding arbitration in the State of New York in accordance
with the applicable commercial arbitration rules of the American Arbitration
Association in effect at the time the claim or dispute arose

     12.2     The arbitrators shall have jurisdiction to determine any such
claim, and may grant any relief authorized by law for such claim with their
decision based on and supported by written findings of fact and conclusions of
law

     12.3     Any claim or dispute subject to arbitration shall be deemed
waived, and shall be forever barred, if arbitration is not initiated within
twelve (12) months of the date the claim or dispute first arose.

13.0     GOVERNING LAW.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to the choice of law provisions thereof,
and any action relating to this Agreement shall be brought in Supreme Court,
Albany or Rensselaer County, New York.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date and year first written above.

                                                MAPINFO CORPORATION

 

/s/ John C. Cavalier          

                              BY:      /s/ Michael D. Marvin          



JOHN C. CAVALIER                                    Chairman of the Board

 

DATE SIGNED:                                                       DATE SIGNED:-